443 F.2d 403
UNITED STATES of America, Plaintiff-Appellee,v.Gregorio NUNEZ-MARTINEZ, Defendant-Appellant.
No. 71-1205.
United States Court of Appeals, Ninth Circuit.
June 1, 1971.

Frederick W. Reinhart, of Lopez & Reinhart, Salinas, Cal., for appellant.
Harry D. Steward, U.S. Atty., Robert H. Filsinger, Chief, Criminal Division; Shelby R. Gott, Asst. U.S. Atty., San Diego, Cal., for appellee.
Before DUNIWAY, CARTER and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant and another rode in a car from Mexico into the United States, at high speed, crossing the border at a point where there was no port of entry.  They were seen by a border patrol, chased and ultimately caught several miles inside the border.  A search revealed marijuana and amphetamine and seconal capsules in large quantities.  On appeal, appellant attacks the search as not based on probable cause.  This was a border search, and probable cause was not necessary.  Witt v. United States, 9 Cir., 1961, 287 F.2d 389, 391.


2
Affirmed.


3
The mandate shall issue forthwith.